UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1041


In re: RENE JHOVANY RODRIGUES BUSTOS,

                    Petitioner.


                         On Petition for Writ of Habeas Corpus.


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Rene Jhovany Rodrigues Bustos, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rene Jhovany Rodrigues Bustos has filed an original petition for a writ of habeas

corpus, seeking release from jail and dismissal of indictments issued against him in Wake

County, North Carolina.     We ordinarily decline to entertain original habeas corpus

petitions under 28 U.S.C. § 2241 (2012), and this case presents no reason to depart from

this practice. Because Bustos appears to be awaiting trial in Wake County and has not

exhausted remedies available to him in North Carolina state courts, we conclude that the

interests of justice would not be served by transferring this case to the district court.

See 28 U.S.C. §§ 1631, 2241(b) (2012); Fed. R. App. P. 22(a). Accordingly, we deny

leave to proceed in forma pauperis and dismiss the petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                            2